Citation Nr: 1216694	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia with Baker's cyst and mild degenerative joint disease (DJD), to include entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to December 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability rating in excess of 10 percent for service-connected right knee chondromalacia with Baker's cyst and mild DJD.  The Veteran disagreed and perfected an appeal.

The Board remanded the claim for further development in a June 2011 decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's right knee disability is manifested by complaints of pain, instability, inability to walk more than a mile or stand for long periods, occasional use of a cane and a knee brace, flexion to 120 degrees and extension to 0 degrees and no clinical evidence of instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected right knee chondromalacia with Baker's cyst and mild DJD have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5204, 5260 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was service-connected for his right knee disability effective in December 1987 when the disability was evaluated as noncompensable.  In an October 2006 rating decision, the RO increased the evaluation to a 10 percent disability rating under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 [Knee, other impairment of: recurrent subluxation or lateral instability].  However, the RO noted that the rating was assigned based on limited flexion to 125 degrees with pain.  In the March 2009 rating decision on appeal, the RO determined that the Veteran's right knee disability was more appropriately rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5014 [Osteomalacia], because the medical evidence showed arthritis and painful limited motion of the right knee joint were the predominant symptoms of the Veteran's right knee disability.  The Veteran has contended that his right knee deserves a higher evaluation because of chronic tenderness, swelling, guarding, crepitus and grinding of the knee, and because it is difficult for him to squat, he cannot run, and that his knee is not stable and occasionally gives out.  See, for example, May 2009 Veteran Statement on Notice of Disagreement.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VA is required to comply with the Board's remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  

The Board remanded the Veteran's claim in a June 2011 decision.  The Board directed VA to contact the Veteran and request that he identify any and all treatment providers for his service-connected right knee disability, and to associate any such records, in addition to VA treatment records from September 2009, in the Veteran's VA claims folder.  The Board's remand further required VA to provide the Veteran with a VA medical examination that provided a complete assessment of the Veteran's right knee disability, to include ranges of motion, additional loss of range of motion because of weakened movement, excess fatigability, incoordination or pain, and which noted whether the Veteran's knee manifested recurrent subluxation or lateral instability.

VA requested that the Veteran identify or provide copies or access to records from all treatment providers for his right knee in a letter dated June 2011.  The letter further notified the Veteran that treatment records from VA Medical Center in Gainesville, Florida, dating from September 2009, had been obtained.  The Veteran was examined by a VA physician in July 2011.  The July 2011 examination report thoroughly describes the nature and extent of the Veteran's right knee disability and provides an assessment of whether the knee showed additional loss of range of motion because of weakened movement, excess fatigability, incoordination or pain, and which notes whether the Veteran's knee manifested recurrent subluxation or lateral instability upon examination.  As discussed below, the Board finds that the July 2011 examination provides sufficient detail to allow adjudication of the Veteran's claim.  Accordingly, the examination was adequate.

For the reasons stated above, the Board finds that VA substantially complied with the Board's June 2011 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2011).  

In this case, the Veteran was informed in a February 2009 letter that in order to substantiate a claim for increased disability rating, the evidence must show that the service-connected disability had gotten worse.  In addition, the Veteran was told how VA determines a disability rating and an effective date.  The letter notified the Veteran that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies and VA medical records, and that if a medical examination were necessary to adjudicate his claim, such examination would be provided.  The Veteran's responsibilities were also explained.  

The Veteran was provided all information necessary for a reasonable person to understand what evidence and information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board observes that VA has obtained the Veteran's service treatment records and VA treatment records, as well as private records as identified or provided by the Veteran.  The Veteran has also been provided with VA medical examinations pertaining to his claim in March 2009 and July 2011.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining medical examinations with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4).  The examinations are also adequate as they were based on a physical examination of the Veteran and as sufficient information was provided so the Board's determination is an informed one.  While the 2011 examiner was able to review the claims folder, the 2009 examiner did not have the claims folder available for review.  However, the Board does not find that such makes the 2009 examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  While the Veteran has reported that repetitive testing was not actually accomplished during the 2009 examination, another examination was accomplished in 2011, which addressed findings upon repetitive use.   

The Board finds that under the circumstances of this case VA has satisfied the notification and duty to assist provisions of the law and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran seeks a disability rating in excess of 10 percent for his service-connected right knee disability.  Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. Appl. 49 (1990); 38 C.F.R. §§ 3.102,4.3.  

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (o)(2) (2011).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed.

The United States Court of Appeals for Veterans Claims (the Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).

As noted, the Veteran is currently rated under Diagnostic Code 5014 [osteomalacia].  Under 5014, osteomalacia will be rated on limitation of motion of affected parts as arthritis, degenerative.  The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by x-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71 a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of motion of the knee joint.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent rating when limited to 20 degrees; 40 percent rating when limited to 30 degrees; and 50 percent rating when limited to 45 degrees.  The regulations define normal range of motion for the knee joint as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate I.  

VA General Counsel has provided a precedent opinion that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  However, if for example limitation of flexion is noncompensable under Diagnostic Code 5260, and limitation of extension is compensable under Diagnostic Code 5261, then the Veteran is not entitled to a separate compensable rating for arthritis under Diagnostic Code 5003 and limitation of extension under Diagnostic Code 5261.

The Veteran's claim was received in January 2009.  A May 2008 primary care note states that the Veteran complained that his right leg felt "cold" from the hip to the foot and had felt this way for "several weeks."  The examiner noted that there was no associated skin or color change.  The Veteran also related that he had fainted the prior evening.  A June 2008 infectious disease note states that the Veteran complained that his left leg felt cold.  The examiner found no "clubbing, cyanosis, edema, [or] JT [joint] effusions" of the lower extremities.  A November 2008 infectious disease notation that describes how the Veteran stated he felt shortness of breath after walking three blocks.  The examiner found no weakness or edema on the lower extremities.

A January 2009 primary care note states that the Veteran complained of "right leg problems."  The examiner wrote that the Veteran was "seen walking around waiting room without difficulty," but when he was called back for examination, the Veteran "started to stumble."  The Veteran complained that he could not feel his right leg but that if he sat down, it would likely pass.  The Veteran also related how he fell down the week before and how his right leg felt "cold."   A physician's note of the same date states that the Veteran complained of "shaking and cramping of legs after walking few feet and fatigue."  The physician also noted that laboratory results showed, among other things, anemia and elevated blood pressure.  A separate January 2009 report states that the Veteran fell outside and reported that his legs "just felt weak." The examiner noted that the Veteran had been diagnosed with hyponatremia and anemia.  The Veteran complained that he could "hardly walk 3 blocks."  The examiner noted the Veteran complained of right hip pain that radiated down the right leg, but no right knee pain or other disorder was complained of or noted.

A February 2009 discharge summary report indicates that the Veteran was admitted to hospital on January 30 and discharged on February 3 for "resolved anemia, symptoms."  The report stated that the Veteran had a history of "chronic right hip pain/sciatica," and that the Veteran complained of right knee pain.  A right knee x-ray showed "mild DJD" and there was "no definite fracture or subluxation."  A February 2009 physical assessment notes that the Veteran had complaints of low back and right knee pain that caused him to be unsteady at times.  The examiner reported that the Veteran moved "all extremities equal and strong."  The report notes that the Veteran stated that he "walks frequently."  A February 2009 nurse's note states that the Veteran's back and knees were still painful, and that the Veteran complained that he sometimes felt "unsteady" when walking.  Another record dated in February 2009 notes the Veteran's reports of a "tingling sensation" from the hip to the ankle on the right and from the knee to the ankle on the left which "sometimes causes his legs to give out and fall."  

The Veteran was examined in March 2009 by a VA examiner.  The Veteran reported that he had chronic pain and used a knee brace on occasion for support because of giving way.  The Veteran reported right knee instability, stiffness, weakness and weekly locking episodes.  The examiner noted that he did not report dislocation or subluxion.  The Veteran also stated that his right knee was tender and that he had "severe" weekly flare-ups that lasted for hours and were provoked by prolonged walking and standing.  The Veteran stated that during a flare-up, he could not work or walk.  Finally, the Veteran stated that he could walk more than a quarter of a mile but less than a mile.

The March 2009 examiner reported objective evidence of guarding and tenderness of the right knee, and reported signs of crepitation, clicks/snaps and grinding.  The examiner noted tests showed no signs of instability, ankylosis was not found and the examiner reported that the right knee showed no sign of varus and valgus stress.  The examiner did, however, report that the Veteran's gait was antalgic.  The examiner found right knee flexion of 0-120 degrees with pain beginning at 60 degrees, and right knee extension of 0 degrees without objective evidence of pain.  

The examiner noted x-ray evidence of "mild DJD," and concluded that the right knee caused decreased mobility which posed significant effects on the Veteran's occupation, as did the related problems of lifting, carrying, lack of stamina and weakness.  The examiner found that the effect of the disability on daily activities included preventing the Veteran from exercise, sports and recreation, and severe effects on chores, shopping and travelling.  The disability's effect on other daily activities was moderate or mild.  The March 2009 examiner, however, opined that the effects of the Veteran's right knee "should not preclude physical or sedentary employment."

A June 2009 Capitol Regional Medical Center record reported that the Veteran complained of dull right knee pain of intensity rating 7 out of 10.  

The Veteran was examined in July 2011 by a VA physician who noted in the report that he had reviewed the Veteran's VA claims folder.  The examiner noted that the Veteran reported he wore a brace when walking "unless knee swollen," which occurred about once a month.  The Veteran complained that his right knee gives out and that it causes him to fall.  The Veteran reported instability and stiffness of the right knee, but did not report weakness, dislocation or subluxion, and he did not tell the examiner that he experienced locking of the knee.  The Veteran stated that he was able to stand for up to an hour and was able to walk at least a quarter of a mile but was not able to walk a mile.  The examiner subsequently reported that the Veteran stated that he walks for exercise and reported that he walked a distance of one-mile five days a week.

The examiner noted that the Veteran's right knee was not swollen on examination and that there were no symptoms of inflammation and that there was no history of flare-ups.  The Veteran's gait was described as normal and there was no sign of ankylosis.  Measurement of range of motion with a goniometer showed extension of 0 degrees without objective evidence of pain, and flexion of 0-to-135 degrees with pain at 130 degrees.  The examiner reported no additional limitation of motion on repetitive use and no objective evidence of pain on range of motion was noted by the examiner.  The examiner also reported that the Veteran's range of motion did not change with pain, fatigue, weakness or incoordination.

The examiner reported that the Veteran could walk on a flat surface on his toes and could stand on his heels.  The Veteran could stand on one leg and was able to squat "half-way" without observed evidence of pain.  The examiner diagnosed the Veteran with chondromalacia of the right knee with Baker's cyst with mild DJD.  The examiner opined that the effects of the disability on the Veteran's daily activities included severe impact on his ability to participate in sports; mild impact on his ability to shop; and moderate impact on his ability to exercise and drive.

The medical evidence shows that in both the March 2009 and July 2011 examination reports, the ranges of motion exceeded the degree of motion provided by both Diagnostic Codes 5060 and 5061 for compensable ratings.  The March 2009 findings of flexion of 120 degrees and the July 2011 flexion of 135 degrees far exceed the 45 degree criterion for a 10 percent disability rating under Diagnostic Code 5260.  Similarly, on both examination reports, the examiners noted the Veteran's extension was zero, or normal extension, without pain.  Thus, the criterion for a compensable rating under Diagnostic Code 5261 is also not met.  No other evidence shows that the Veteran's range of motion approached a compensable criterion of either diagnostic code.  Thus, the only provision that benefits the Veteran is the provision allowing a 10 percent disability rating when there is x-ray evidence of DJD of the knee joint and a noncompensable rating under Diagnostic Codes 5260 and 5261.  As there is evidence of limited and painful, albeit noncompensable, range of motion on flexion, the 10 percent evaluation currently assigned is warranted.

The examiners did not note further functional loss upon repetitive motion.  While the Veteran has reported that he did not have repetitive motion testing in 2009, the 2011 examination report also shows that there was no change in motion as a result of repetitive use.  At the time of the July 2011 examination, the Veteran did not report having flare-ups of joint disease.  Nor did the examiners report functional loss due to weakness, fatigability or incoordination.  Indeed, no right knee weakness, fatigability or incoordination was reported by either clinical examiner.  To the extent that the Veteran reported having flare-ups in 2009, the examiner was unable to assess any additional functional loss as he was not having a flare-up at that time.  Moreover, additional limitation due to repetitive use was not found in 2011.  Thus, an additional evaluation is not warranted under 38 C.F.R. § 4.45 or DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the Veteran was formerly rated under the criteria specified in Diagnostic Code 5257 [Knee, other impairment of: recurrent subluxation or lateral instability], but the RO determined in the March 2009 rating decision that the Veteran's right knee disability was more appropriately rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5014 [Osteomalacia].  The RO changed the rating criteria because the medical evidence showing arthritis and painful limited motion of the right knee joint were the symptoms of the Veteran's right knee disability.  The medical evidence shows that prior to 2009, arthritis was not shown.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the RO noted that the medical evidence included limited and painful motion with x-ray evidence of DJD, but no evidence of instability.  The Board agrees.

The only evidence of knee instability is the Veteran's complaints of instability.  Such instability was never demonstrated in a clinical setting.  In this case, with regard to right knee instability, while the Board recognizes that the Veteran may be competent to report episodes of unsteadiness, the Board finds that the Veteran's statements are outweighed by the VA examiner's reports.  

Both examiners observed negative results for tests of the Veteran's right knee that are specifically designed to detect instability.  In February 2009, the Veteran was observed to walk normally in a waiting room and then "stumble" when he walked into the examination room.  The 2009 examiner found no evidence of instability to varus/valgus stress, the anterior and posterior Drawer tests were normal, as was Lachman's test.  Nor did the 2011 examiner find instability.  In addition, there was no meniscal, tendon, bursae or other knee abnormality found upon either examination.  The findings of the medical clinicians are entitled to greater weight because they specifically examined the Veteran's right knee for lateral instability and determined it was not present.  Accordingly, a separate rating pursuant to Diagnostic Code 5257 based on lateral instability is not warranted.  

The Veteran has told VA healthcare providers that he walks, sometimes as much as 5 times a week and as much as a mile, and the July 2011 examiner noted that the Veteran was able to squat halfway without signs of pain.  The Veteran, on the other hand, stated in his notice of disagreement that he had difficulty walking and that he could not squat.  Moreover, the reports where healthcare providers noted complaints of difficulty walking also address the Veteran anemic condition and other serious health problems, resulting in fainting spells, that are unrelated to his right knee DJD.  On one occasion when he fell, he reported bilateral weakness of the legs.  

The Board further notes that the Veteran complained in the March 2009 VA examination that his right knee experiences occasional locking.  Diagnostic Code 5258 provides criteria for a disability with dislocated cartilage and frequent episodes of locking, pain, and effusion.  There is no medical evidence, however, that indicates the Veteran's right knee condition includes dislocated cartilage with locking and effusion.  On examination in 2009, McMurray's was negative and the 2011 examiner also found there was no meniscus abnormality.  Moreover, the Board finds that the Veteran's March 2009 complaint of occasional locking was not repeated in the July 2011 examination; indeed, the examiner found there was no history of locking of the right knee.  The July 2011 examiner also stated that the Veteran said he had effusion of the right knee on four occasions over the past 24 years.  Both VA examiners determined that the Veteran does not have a meniscus abnormality.  To the extent that there is any implied assertion by the Veteran that he has a meniscal abnormality, it is outweighed by the medical evidence which shows there is no meniscal abnormality.  Accordingly, the Board finds that Diagnostic Code 5258 is not applicable in this case.  Similarly, as there is no indication his semilunar cartilage has been removed, Diagnostic Code 5259 is not applicable.  

In addition, there is no evidence of ankylosis of the knee, impairment of the tibia and fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5262 and 5263 are not for application.  

In sum, after review of the entire record, the Board finds that a higher or separate evaluation is not warranted.  Regarding instability, the Veteran's statements are outweighed by the medical evidence.  In addition, the evidence shows nothing that could be construed as evidence of any recurrent subluxation; the Veteran always reported he had not experienced subluxation.  The Board also finds that no other diagnostic code would afford the Veteran a disability rating in excess of the currently assigned 10 percent disability rating.

With regard to staged ratings, the Board notes that there are no distinct periods of time when the criteria for a higher rating are met.  Therefore, staged ratings will not be assigned.

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In this case there is no showing of an exceptional disability picture and the regular schedular standards, as discussed above, contemplate the symptomatology shown by the evidence in this case.  The assignment of 10 percent disability for the arthritic pain of the right knee recognizes that there is commensurate industrial impairment and contemplates the signs, symptoms, and limitations reported by the Veteran, to include painful motion, weakness, or swelling that results in limitations, including upon walking and squatting.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Accordingly, referral for consideration for an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia with Baker's cyst and mild DJD is denied.


REMAND

The Board gave consideration for total disability due to individual unemployability (TDIU) as a part of the Veteran's claim for an increased rating for his right knee.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Under the Court's holding in Rice, where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU benefits.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence in this case shows that the Veteran has a right knee disability, is currently unemployed and, in the March 2009 examination, the Veteran specifically related his unemployment to an inability to work due to the service-connected right knee disability.  For those reasons, the Board remands the claim for consideration of the claim for TDIU.

The Veteran should be provided with the notice that is required pursuant to 38 C.F.R. § 3.159 and should also be asked to complete a TDIU claim form.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from April 2009.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA treatment records pertaining to the Veteran that date from April 2009 are of record.

2.  Contact the Veteran in writing and inform him how he can substantiate his claim for an increased rating based on TDIU.  He should also be asked to complete and return a TDIU claim form.  Any development action that is warranted based on his response(s) should be taken.  

3.  After the above steps are complete, provide the Veteran with an examination by a VA examiner who should provide information concerning the impact of his service-connected right knee disability on his ability or inability to work.  Specifically, is it at least as likely as not that the Veteran is unable to secure and follow substantially gainful employment solely as a result of the service-connected right knee disability, taking into account his work background but not his age or other disabilities.  

4.  Ensure completion of the foregoing and any other development deemed necessary, and adjudicate the Veteran's claim for entitlement to TDIU benefits.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


